Citation Nr: 0103538	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  98-17 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi




THE ISSUE

Entitlement to a total rating for compensation based on 
individual unemployability due to service-connected 
disability (TDIU).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




INTRODUCTION

The veteran served on active duty from July 1954 to September 
1955.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1998 rating decision of the 
Jackson, Mississippi Regional Office (RO) of the Department 
of Veterans Affairs (VA), that denied the veteran's claim for 
a total rating for compensation based on individual 
unemployability due to service-connected disability.  

The case was previously before the Board in November 1999, 
when it was remanded for medical records, examination of the 
veteran and medical opinions.  The requested development has 
been completed.  The Board now proceeds with its review of 
the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The only disability for which service connection is in 
effect is arthritic changes of the lumbosacral spine with 
recurrent lumbosacral strain and signs of nerve root 
irritation, rated 60 percent disabling.  

3.  The veteran completed high school and has had work 
experience in maintenance and carpentry, and as a production 
control supervisor, scale operator and molding machine 
operator.  

4.  The service-connected disability is not of sufficient 
severity as to prevent the appellant from engaging in some 
form of substantially gainful employment consistent with his 
education and occupational experience.  


CONCLUSION OF LAW

The criteria for a total disability evaluation based on 
individual unemployability due to service-connected 
disability are not met.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18 
(2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has not been employed since 
December 1991 and that he is unemployable due to his service-
connected lumbar arthritis.  He asserts that his nonservice-
connected disabilities are controlled by medication and do 
not contribute to his unemployability.

Development

The veteran's application for TDIU is complete.  The rating 
decision, statement of the case, and supplemental statement 
of the case notified the veteran and his representative of 
the evidence necessary to substantiate the claim, the 
evidence which had been received, and the evidence to be 
provided by the claimant.  The previous Board decision 
explained at length that evidence which showed the veteran 
was disabled or evidence which showed the veteran was 
disabled by a combination of service-connected and non-
service-connected disabilities was not enough to support the 
claim.  It was explained that the claim had to be denied 
because the evidence did not show that the service-connected 
disability, by itself, rendered the veteran unemployable.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  All relevant Federal 
records, including VA, Social Security Administration and 
service medical records have been obtained and are in the 
claims folder.  

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

The veteran has been examined by VA.  

VA has completed its duties under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  VA has completed the development of this case under 
all applicable law, regulations and VA procedural guidance.  
See 38 C.F.R. § 3.103 (2000).  

The RO did not consider the case under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (herein "the Act") and VA guidance issued pursuant 
to the Act.  However, the veteran was not prejudiced.  
Compare Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The 
RO provided the veteran with the pertinent evidentiary 
development which was subsequently codified by the Act.  In 
addition to performing the pertinent development required 
under the Act, the RO notified the veteran of his right to 
submit evidence.  It would not abridge his rights under the 
Act for the Board to proceed to review the appeal.  Neither 
the veteran nor the representative have asserted that the 
case requires further development or action under the Act.  



TDIU Criteria

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the appellant 
is precluded, by reason of his service-connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2000).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United 
States Court of Veterans Appeals (now the United States Court 
of Appeals for Veterans Claims, herein "Court") referred to 
apparent conflicts in the regulations pertaining to 
individual unemployability benefits.  Specifically, the Court 
indicated there was a need to discuss whether the standard 
delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  The Board is bound in its decisions 
by the regulations, the Secretary's instructions, and the 
precedent opinion of the chief legal officer of VA.  38 
U.S.C.A. § 7104(c) (West 1991).  In a pertinent precedent 
decision, the VA General Counsel concluded that the 
controlling VA regulations generally provide that veterans 
who, in light of their individual circumstances, but without 
regard to age, are unable to secure and follow a 
substantially gainful occupation as the result of service-
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria 
include a subjective standard.  It was also determined that 
"unemployability" was synonymous with inability to secure 
and follow a substantially gainful occupation.  VAOPGCPREC 
75-91 (O.G.C. Prec. 75-91); 57 Fed. Reg. 2317 (1992).  

It is not contended nor does the evidence show that service 
connection has been established for any of the totally 
disabling conditions listed in 38 C.F.R. § 4.15 (2000).  
There is no evidence that the veteran has the permanent loss 
of the use of both hands, or of both feet, or of one hand and 
one foot, or of the sight of both eyes, or that he is 
permanently helpless or permanently bedridden due to service-
connected disability.  He does not have a total disability 
rating under the applicable portions of the rating schedule.  
There is no claim or evidence of unfavorable ankylosis of the 
spine.  Cf. 38 C.F.R. § 4.71a, Code 5286 (2000).  

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
appellant.  

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  

Background

In considering the severity of the service-connected 
disability, the Board has reviewed the medical history of the 
veteran.  38 C.F.R. §§ 4.1, 4.2 (2000).  In this case, the 
veteran meets the percentage requirements of 38 C.F.R. § 
4.16.  His sole service-connected disability is arthritic 
changes of the lumbosacral spine with recurrent lumbosacral 
strain and signs of root irritation, rated 60 percent 
disabling from January 1991.  This rating was assigned 
following a Board decision in September 1991.  It should be 
noted that this is the maximum evaluation assignable for the 
service-connected back disability under the rating schedule.  

Further, it should be noted that the only service-connected 
disability is a low back disability resulting from a back 
injury in service.  Service connection has not been 
established or claimed for generalized arthritis.  Service 
connection has been denied for arthritis of the cervical and 
thoracic spine.  There is no claim or evidence of record 
which would indicate that arthritis of the knee or other 
joints is part of the service-connected disability.  

Additionally, the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (1999).  In this 
regard, the Board finds that there has been no showing by the 
veteran that this service-connected low back disability has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating for the service-
connected back disorder pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board granted service connection for arthritis of the 
back in March 1966, and a March 1966 rating decision assigned 
a 10 percent disability rating for arthritis of the lumbar 
spine.  A May 1970 rating decision increased the disability 
rating to 20 percent for arthritic changes, lumbar spine, 
with recurrent lumbosacral strain, and denied service 
connection for degenerative arthritis of the cervical and 
dorsal segments of the spine.  A November 1984 rating 
decision increased the rating to 40 percent for arthritic 
changes, lumbar spine, with recurrent lumbosacral strain and 
sign of root irritation.

In a statement addressed to a VA Vocational Rehabilitation 
and Counseling Officer, received by the RO in October 1988, 
the veteran reported that he was terminated from a job that 
he had held for eight years because he took time off for VA 
outpatient treatment.  The veteran referred to disability 
from his back disorder as well as disability from diabetes 
mellitus.  

The veteran's wife stated, in a letter dated in March 1992, 
that her husband was unable to work "...because he can't 
walk without stumbling or falling."  She also referred to a 
sore on his feet that was slow to heal due to his diabetes 
mellitus.  According to her, he had "passed out" twice 
during a period of  three weeks and had only minimal feeling 
in his "bad leg".

In another letter in March 1992, the veteran's wife reported 
that he had worked 5 months during 1990, 8 1/2 months. during 
1991, and had been working part time for two months in 1992.  
A representative of a paving company for which the veteran 
had worked in between March and December 1991 as a scale 
operator reported that he had been laid off due to lack of 
work.  Time missed from work due to disability was not 
reported; however, work records were attached.  They indicate 
that the veteran worked less than 40 hours per week at times, 
without indicating the reason.  They also indicate that the 
veteran often worked overtime hours, that is, more than 40 
hours per week.  A representative of the employer for whom 
the veteran worked full time as a molding machine operator in 
March and April 1992 reported that the veteran had resigned, 
and that he had lost five days of work due to disability.  

In February 1991, the veteran filed applications with the 
Social Security Administration for disability benefits.  He 
was referred to J. J. Breeland, M.D., in March 1991, for an 
examination and report to the State Disability Determination 
Services.  The chief complaints listed were back pain, 
seizures, hypertension, and diabetes, in that order.  He 
reported that his back pain had become progressively worse 
during the past five years.  He described the pain as 
radiating down both legs to the ankles.  The veteran also 
gave a history of seizures controlled by Dilantin, 
hypertension medicated by Zestril, and diabetes that was 
fairly well controlled by insulin.  On examination of the 
back, there was no costovertebral angle tenderness and no 
spasm.  Gait and station were normal.  The veteran could bend 
at the waist to 30 degrees.  He could squat halfway down.  He 
had difficulty walking on heels and toes.  On neurological 
examination, there were no motor deficits.  The veteran had 
decreased pin prick sensation in both lower extremities.  
Deep tendon reflexes were 2+ and symmetrical.  Neither ankle 
jerk was elicited.  Romberg's test was negative.  Straight 
leg raising was positive on the right at 45 degrees and on 
the left at 30 degrees.  X-rays of the lumbar spine showed 
degenerative disc disease of L5-Sl vertebral interspace and 
degenerative arthritis of the lumbosacral spine, particularly 
extensive at Ll-2, and also at T12 and T11.  The examiner's 
diagnoses were insulin dependent diabetes mellitus; 
hypertension; degenerative arthritis L1, L2, T11, T12; 
degenerative disc disease L5-Sl; seizures, by history; 
obesity; and varicosities of lower legs, mild.  

An April 1991 vocational analysis worksheet assessed the 
veteran's residual functional capacity as "medium" 
exertional capacity, that is, sitting 6 hours per day; 
standing or walking 6 hours per day; and lifting 25 pounds 
frequently and 50 pounds maximum.  He could also stoop or 
crouch occasionally, and had environmental restrictions as to 
heights, machinery, and hazards.  His past relevant work 
history was assessed as skilled or semi-skilled, that is, 
supervisor, loading and unloading; and carpenter, 
maintenance.  Although he was considered unable to return to 
this work, he was considered able to adjust to other work, 
including a spindle carver, pattern marker I, and panel-lay-
up worker.  

In a September 1991 statement submitted to the Social 
Security Administration by his authorized representative, it 
was acknowledged that the veteran was able to perform such 
tasks as reaching, handling, fingering, touching and seeing.  
It was argued that the medical evidence showed he could not 
stand, bend, sit, or walk for the length of time needed to 
perform any type of work.  A Social Security Administration 
administrative law judge concluded in April 1992 that the 
veteran had not engaged in substantial gainful activity since 
December 1991, when he became "disabled" within the 
requirements of the Social Security Act.  The administrative 
law judge found that the veteran had severe diabetes 
mellitus, hypertension, degenerative disc disease of the 
lumbosacral spine, obesity, degenerative arthritis of the 
thoracic and lumbar spine, and varicosities of the lower leg.  
He also found that the veteran had the residual functional 
capacity to lift ten pounds; to carry articles like docket 
files, ledgers, and small tools; to stand and/or walk for up 
to two hours during an eight-hour workday; and to sit for up 
to six hours during an eight-hour workday.  He had no non-
exertional limitations.  He also found that the veteran had a 
high school education but that he did not have any acquired 
work skills that were transferable to the skilled or semi-
skilled functions of other jobs.  

In a health insurance claim form dated in June 1992, Robert 
R. Smith, M.D., reported that he had treated the veteran 
since 1984 and that the most recent treatment was in June 
1990 and September 1991.  He reported diagnoses of lumbar 
arthritis, spinal stenosis and arthritis in the left knee.  
He further reported that the veteran had been partially 
disabled from 1984 to 1991 and continuously totally disabled 
since December 1991.  Dr. Smith noted that the veteran could 
not stand long; could not get in and out, on or off of 
equipment; and took pain medication regularly.

The veteran underwent a VA orthopedic examination in July 
1992, during which he complained that his back was stiff and 
sore, especially in the morning.  The examiner reported that 
before the veteran had the diabetic ulcer on his right foot, 
he had been able to walk up to 2 miles.  The back symptoms 
were influenced by weather.  The activity most troubling to 
the veteran was hoeing.  The examiner could not evaluate the 
veteran's gait, as he was carrying crutches, had a special 
shoe, and his right forefoot was bandaged.  He was noted to 
limp with his right foot. He stood with a deeper crease in 
the left flank but the spine itself did not have a fixed 
curvature.  There was a moderate 20 degree dorsal kyphosis.  
He was able to flex 50 degrees.  Extension was 5 degrees, 
with complaints of pain in the low back.  Bending was 15 
degrees and rotation. was 15 degrees.  Reflexes were 
depressed and there was altered sensation in the lower legs.  
Stretching the knees and dorsiflexing the feet pulled in the 
muscles.  The veteran reported pain in the thighs upon 
straight leg raising at 20 degrees.  Ober's test referred 
pain to the back.  Ely's test did not.  There was tenderness 
throughout the mid dorsal spine as well as the lumbosacral 
area, without radiating pain.  The examiner noted an 
impression of history of old trauma without fracture but with 
symptoms of degenerative changes.  Assessing impairment of 
employability, the examiner opined that the veteran would not 
be able to carry on a full day that required twisting and 
lifting activities "according to the history and his 
apparent limited tolerance with subjective problems."  

The veteran submitted several statements dated in October 
1992 from potential employers who stated that the veteran 
could not be hired because of his back disability.  

Pursuant to the Board's March 1995 remand, the RO secured 
copies of VA outpatient and hospital treatment between 
January 1990 and January 1995.  For the most part, such 
records pertain to treatment of disabilities other than 
arthritis of the lumbar spine, particularly treatment of 
diabetic ulcer of the right foot.  During outpatient 
rheumatology treatment in November 1992, the veteran 
complained of pain in the upper thoracic spine in the mid 
scapular area that was worse with changes in weather.  On 
examination, the lumbosacral spine had 40 degrees of flexion 
and minimal extension.  The examiner's impression was stable 
degenerative joint disease with pain well controlled by 
Naprosin.  During outpatient rheumatology treatment in 
December 1993, the examiner noted degenerative joint disease 
manifested principally as back pain with symptoms unchanged.  
On examination, the veteran avoided flexion beyond 30 
degrees.  There was loss of lumbar lordosis.  There were no 
radicular signs.  The examiner noted an impression of stable 
degenerative joint disease.  During outpatient treatment in 
March 1994, the veteran had no new complaints and was 
described as doing well.  He reported having two episodes of 
moderate back pain in the preceding six months.  During 
outpatient rheumatology treatment in June 1994, the veteran 
had no new complaints.  He still had limited flexion of the 
lumbosacral spine and occasional radicular pain.  He was 
reportedly otherwise doing well with medication alone. The 
examiner's impression was stable degenerative joint disease 
of the lumbosacral spine.  During outpatient treatment in 
September 1994, the veteran reported that he had been cutting 
wood at 9:00 a.m. when the chain saw he was using "kicked 
back," lacerating his left knee.  No complaints associated 
with his back disorder were noted.  During VA outpatient 
rheumatology treatment in December 1994, examination revealed 
decreased lumbar lordosis with paraspinous tenderness and 
limited forward bending.  The examiner described the 
condition as stable and continued the same medications.  

In August 1995, the veteran underwent a VA neurological 
examination.  The examiner reported a long history of low 
back pain without "surgical back disease."  He reported 
that the veteran had localized low back pain that came and 
went and was sometimes quite excruciating.  The pain did not 
radiate.  He had occasional left leg stiffness and give way, 
but that was not a persistent problem.  He had been treated 
with muscle relaxants and analgesics.  The veteran complained 
that he continued to have low back pain and that at times he 
was unable to get up out of bed because his back hurt him so 
much.  Examination of his back revealed no focal spasm.  He 
had no local tenderness to palpation.  He pointed to the mid-
lumbosacral region as the location of his pain.  The examiner 
reported that examination revealed no significant neurologic 
abnormalities, and that the low back pain was essentially 
non-neurologic in nature.  Similarly, another VA neurologic 
examination in October 1995 was normal, revealing only pain 
with a minor radicular component.  

In April 1996, the Board reviewed the appellate record and 
found that the veteran's disability from arthritis of the 
lumbar spine (his only service-connected disability), 
standing alone, did not render him unemployable.  It was 
pointed out that the medical evidence showed no substantial 
deterioration in the level of disability since September 
1991, when the Board, after a full review of the evidence 
then of record, assigned a 60 percent evaluation for the 
service connected disability.  At that time, and for several 
months thereafter, the veteran was employed full time as a 
scale operator for a paving company.  He was terminated from 
that job because of lack of work, not because of an increase 
in disability.  In April 1992, a Social Security
Administration administrative law judge found that the 
veteran had residual functional capacity to perform the full 
range of sedentary work, with no non-exertional limitations.  
The veteran's abilities had been acknowledged by his 
authorized representative, who conceded in 1991 that the 
veteran could perform such tasks as reaching, handling, 
fingering, touching and seeing.  The Board further considered 
Dr. Smith's assertion that the veteran was totally disabled 
and noted that the doctor was treating the veteran while he 
was working full time.  Moreover, Dr. Smith's assertion that 
the veteran could not stand for long periods or get in or out 
of equipment was not consistent with the other medical 
evidence of record.  Additionally, Social Security 
Administration's (SSA) finding as to disability was not 
determinative of the issue because SSA considered the effect 
of non-service-connected disabilities while the question 
before the Board is whether the veteran's sole service-
connected disability, standing alone, is of such severity as 
to render him unable to secure or follow a substantially 
gainful occupation.  

The Board denied entitlement to a total rating for 
compensation based on individual unemployability due to 
service-connected disability (TDIU) in April 1996.  In 
December 1996, the Board denied a motion to reconsider the 
April 1996 decision.  Decisions of the Board are final.  
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 
(2000).  However, a claim can be reopened and allowed if new 
and material evidence is submitted.  38 U.S.C.A. § 5108 (West 
1991).  See also 38 C.F.R. § 3.156 (2000).  

The Board has considered all the evidence of record.  
However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

In September 1998, the RO received a statement in which the 
veteran's wife listed his limitations and reported that she 
could not keep up with him and needed help.  She enclosed a 
private physician's report, dated in August 1998, which 
reported the veteran's current symptoms and complaints as 
right sided weakness.  Diagnoses were:  multiple subcortical 
stroke, severity moderate; new left subcortical infarction, 
severity moderate; diabetes, severity - on medication; 
hypertension, severity - on medication; and seizures, 
severity - on medication.  The veteran required a walker or 
wheel chair for movement.  He was not bed ridden or blind and 
had not lost anal or bladder sphincter control.  He could 
walk and get around without assistance.  He could dress and 
undress without assistance.  He needed some help with bath 
and toilet.  He was able to wash and keep himself clean and 
presentable.  He could feed himself without assistance.  He 
might need help protecting himself from the hazards of life.  
The physician did not mention the service-connected back 
disorder or indicate that it impaired the veteran.  

Clinical notes dated from March to August 1998 show the 
veteran received treatment from VA for several non-service-
connected disabilities.  The notes do not show that the 
service-connected arthritis was symptomatic.  

The veteran was admitted to a VA Medical Center in August 
1998.  The reason for admission was 4 to 5 days increased 
confusion culminating in the veteran being so confused that 
he urinated in his living room.  Diagnoses were multiple 
subcortical strokes, new left subcortical infarct with 
petechial hemorrhages, and probable multi-infarct dementia.  
Following admission, the veteran's mental status improved.  
He was alert and oriented and in full control of all 4 
extremities, as well as bowel and bladder function.  The 
hospital report did not indicate that the service-connected 
disability was symptomatic.  

The veteran's formal application for TDIU was received in 
September 1998.  He reported completing high school.  He 
reported work experience in maintenance and carpentry, and as 
a production control supervisor, scale operator and molding 
machine operator.  He had most recently worked in 1992.  He 
explained that his back and leg would not let him do the job.  
He would hurt if he stood or sat for a long time.  He also 
reported that he had had strokes and was confused, restless 
and could not walk well.  In an attached note, the veteran's 
wife explained that he had a seizure and stroke and could no 
longer drive.  He slept most of the time and needed help with 
his bath and other duties.  He was able to feed himself and 
walk around the house.  

In a note received in September 1998, the veteran noted that 
he had applied for TDIU benefits in 1991.  He pointed out 
that he submitted evidence to the effect that several 
employers would not hire him because of his service-connected 
back disorder.  He felt the statements should have been 
enough to support his claim.  Statements submitted by the 
veteran were as follows:  

A life insurance company continuing disability statement 
dated in March 1995 was signed by James G. Wilson, M.D., who 
treated the veteran in June and December 1994.  Dr. Wilson 
diagnosed degenerative joint disease of the lumbosacral 
spine, diabetes mellitus, and a seizure disorder.  The 
veteran was continuously disabled from December 1991 to the 
present and it was unlikely that he would work again.  This 
statement diagnoses 2 non-service-connected and 1 service-
connected disability.  It does not provide evidence that the 
service-connected disability, by itself, renders the veteran 
unemployable.  38 C.F.R. §§ 3.340, 4.16 (2000).  

In a report for the Social Security administration, dated in 
September 1991, Robert R. Smith, M.D. reported that the 
veteran had decreased lordosis, decreased ankle reflexes, and 
stooped posture.  Diagnoses were lumbar arthritis, spinal 
stenosis and arthritis of the left knee.  The prognosis was 
guarded.  The doctor commented that the veteran could not 
stand for long, he could not get in and out of equipment, and 
took pain medication regularly.  It must be noted that 
service-connection has not been established for the knee 
disorder, which must surely effect the veteran's ability to 
stand as well as get in and out of equipment.  Further, these 
restrictions would not prevent the veteran from engaging in 
the many types of more sedentary work done by many high 
school graduates.  This report does not provide an opinion 
that the service-connected disability, by itself, renders the 
veteran unemployable.  38 C.F.R. §§ 3.340, 4.16 (2000).  

In a letter dated in October 1992, a pharmacy reported that 
it could not hire the veteran because of his back condition.  
This report does not show the nature of any jobs available or 
that the veteran was considered for a sedentary position.  It 
does not provide evidence that the back disability renders it 
impossible for him to follow a substantially gainful 
occupation.  38 C.F.R. §§ 3.340, 4.16 (2000).  

Another person signed a letter that he could not hire the 
veteran because of his previous back injuries.  Here again, 
the letter does not show the nature of any jobs available or 
that the veteran was considered for a sedentary position.  It 
does not provide evidence that the back disability renders it 
impossible for the veteran to follow a substantially gainful 
occupation.  38 C.F.R. §§ 3.340, 4.16 (2000).  

In a letter dated in October 1992, the Superintendent of 
Education of a county school district reported that they were 
unable to place the veteran in any of the jobs for which he 
was qualified because of the seriousness of his back injury.  
All of the jobs were said to involve climbing, lifting and 
stooping a great deal.  This letter shows that the veteran 
could not be hired for physically demanding work.  It does 
not provide evidence that the service-connected back 
disability renders it impossible for him to follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.16 
(2000).  

In November 1999, the Board Remanded the case for examination 
of the veteran and medical opinions as well as to obtain all 
medical records not in the claims folder.  Such development 
was in accord with existing statute and case law and existing 
regulations.  The requested development would be in accord 
with requirements subsequently codified in Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).   

VA clinical records were obtained and showed treatment for 
non-service-connected disabilities.  There was no evidence in 
the medical records that the service-connected back disorder, 
alone, rendered the veteran unemployable.  

The report of the December 1999 VA examination noted that it 
was done pursuant to the Board's remand and the claims file 
was reviewed.  The veteran reported that he was age 66 and 
retired eight years ago.  He formerly worked in the shipping 
and receiving department at the University Medical Center.  
He fell in 1954 while in the military.  He injured his lower 
back.  He had had intermittent episodes of low back pain 
since then.  The pain, when present, involved his lower back.  
It occasionally radiated down the lateral aspect of the left 
lower extremity to his calf.  He had intermittent numbness.  
He had no sphincter dysfunction.  He was not currently taking 
medication for his back.  In the past several months, he had 
begun to use a cane in the right hand when out of the house.  

Physical examination showed the veteran to be a well 
developed, well nourished 66-year-old male.  Gait was normal.  
As to his back, the veteran stood erect with a level pelvis 
and no scoliosis.  He had the following range of motion:  
Flexion 40 degrees, extension 20 degrees, right lateral 
bending 20 degrees, left lateral bending 20 degrees.  He has 
no tenderness over the spinous processes.  Straight leg 
raising was limited to 70 degrees bilaterally by hamstring 
tightness with no sciatica.  

Neurologic examination revealed the deep tendon reflexes to 
be active and equal in the knees but absent in both ankles.  
The examiner could detect no motor weakness or sensory 
deficit in the lower extremities.  There was no evidence of 
atrophy present.  

X-rays disclosed marked narrowing of the LS-Sl discs with 
osteophyte formation, subchondral sclerosis, and vacuum disc 
phenomena.  The veteran had osteophytes of varying size at 
all levels in the lumbar spine.  He had some sclerosis in the 
posterior elements of L4 and L5 indicative of osteoarthritis 
of those facets.  He had mild osteoporosis throughout the 
lumbar area.  His hips and sacroiliac joints appeared normal.  
It was the examiner's impression that the veteran had 
degenerative disc disease lumbar spine and osteoarthritis 
lumbar facets.  

The examiner commented that the veteran had no measurable 
weakness in the lumbar spine.  Fatigue was a vague and 
subjective complaint which could not be measured.  
Coordination was a function of the central nervous system and 
not the lumbar spine.  The veteran had no loss of motion due 
to weakness, fatigue or incoordination.  The veteran could do 
sedentary work which did not involve prolonged standing, 
prolonged walking, or lifting more than 15 pounds.  
Statistically speaking the likelihood of anyone who has been 
retired for eight years going back to work is virtually nil.  

As discussed above, the statements from business men to the 
effect that they did not have compatible work for the veteran 
do not establish that he could not perform substantially 
gainful sedentary employment compatible with his service-
connected disability.  The Board notes that the veteran 
finished high school and that many high school graduates 
perform clerical and other sedentary work which would be 
compatible with the veteran's back disability.  Indeed, the 
veteran previously worked in such capacity as a scale 
operator, until he was released for business reasons.  Review 
of the record shows that the medical professionals who have 
reported the veteran to be disabled have considered his 
numerous severe non-service-connected disorders as well as 
his service-connected disability.  The recent examination 
contains the only medical opinion which focuses on the impact 
of the service-connected disability alone.  This recent 
opinion was to the effect that the service-connected back 
disability would not prevent the veteran from work in a 
sedentary job.  The opinion provided by the recent 
examination is the most probative evidence as to the impact 
of the service-connected disability.  Thus, the preponderance 
of evidence establishes that the service-connected disability 
does not render the veteran unemployable considering his 
education and experience.  Consequently, a TDIU rating must 
be denied.  


ORDER

A TDIU rating is denied.  



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals




 

